Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

2. 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee. Authorization for this
examiner’s amendment was given in an interview with [Ke Liu 73,022] on
[3/22/22].



1. (Currently Amended)	A method of wireless communication, comprising:
selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload, wherein the format comprises a number of symbol periods; spreading modulation symbols of the ACK/NAK payload by a spreading factor of two within a symbol period of the PUCCH of the selected format, wherein the PUCCH of the selected format occupies one resource block in frequency; applying Discrete Fourier Transform (DFT) to the spread 

2. (Canceled)	

3. (Currently Amended)	The method of claim [[2]] 1, wherein the PUCCH of the selected format 

4. (Original)	The method of claim 1, further comprising: determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers.

5. (Original)	The method of claim 1, wherein said selecting the format of the PUCCH comprises: selecting the format if the size of the ACK/NAK payload exceeds a threshold.

6. (Original)	The method of claim 1, wherein said spreading the modulation symbols comprises: repeating, for a number of times, a block of the modulation symbols; and
applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.

7. (Previously Presented)	The method of claim 1, further comprising:
performing Inverse Fast Fourier Transform (IFFT) after the DFT.

8. (Currently Amended)	A user equipment (UE), comprising:
a processor configured to: select a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload, wherein the format comprises a number of symbol periods;
spread modulation symbols of the ACK/NAK payload by a spreading factor of two within a symbol period of the PUCCH of the selected format, wherein the PUCCH of the selected format occupies one resource block in frequency; and
apply Discrete Fourier Transform (DFT) to the spread modulation symbols; and
a transmitter configured to transmit the PUCCH to a base station based on the spread modulation symbols with the DFT applied.

9. (Canceled)	

10. (Currently Amended)	The UE of claim [[9]] 8, wherein the PUCCH of the selected format 

11. (Original)	The UE of claim 8, wherein the processor is further configured to:
determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers.


select the format if the size of the ACK/NAK payload exceeds a threshold.

13. (Original)	The UE of claim 8, wherein the processor configured to spread the modulation symbols comprises the processor configured to:
repeat, for a number of times, a block of the modulation symbols; and
apply a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.

14. (Previously Presented)	The UE of claim 8, wherein the processor is further configured to: perform Inverse Fast Fourier Transform (IFFT) after the DFT.

15. (Currently Amended)	An apparatus of wireless communication, comprising:
means for selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload, wherein the format comprises a number of symbol periods;
means for spreading modulation symbols of the ACK/NAK payload by a spreading factor of two within a symbol period of the PUCCH of the selected format, wherein the PUCCH of the selected format occupies one resource block in frequency;
means for applying Discrete Fourier Transform (DFT) to the spread modulation symbols; and


16. (Canceled)	

17. (Currently Amended)	The apparatus of claim [[16]] 15, wherein the PUCCH of the selected format 

18. (Original)	The apparatus of claim 15, further comprising: means for determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers.

19. (Original)	The apparatus of claim 15, wherein the means for selecting the format of the PUCCH comprises: means for selecting the format if the size of the ACK/NAK payload exceeds a threshold.

20. (Original)	The apparatus of claim 15, wherein the means for spreading the modulation symbols comprises: means for repeating, for a number of times, a block of the modulation symbols; and means for applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.

21. (Previously Presented)	The apparatus of claim 15, further comprising:


22. (Currently Amended)	A non-transitory computer-readable medium having instructions stored thereon, the instructions comprising codes executable for an apparatus to perform: selecting a format of a physical uplink control channel (PUCCH) based at least on a size of an acknowledgement/non-acknowledgement (ACK/NAK) payload, wherein the format comprises a number of symbol periods;
spreading modulation symbols of the ACK/NAK payload by a spreading factor of two within a symbol period of the PUCCH of the selected format, wherein the PUCCH of the selected format occupies one resource block in frequency;
applying Discrete Fourier Transform (DFT) to the spread modulation symbols; and
transmitting the PUCCH to a base station based on the spread modulation symbols with the DFT applied.

23. (Canceled)	

24. (Currently Amended)	The non-transitory computer-readable medium of claim [[23]] 22, wherein the PUCCH of the selected format 

25. (Original)	The non-transitory computer-readable medium of claim 22, further comprising: codes for determining the size of the ACK/NAK payload based on a number of scheduled downlink component carriers.

26. (Original)	The non-transitory computer-readable medium of claim 22, wherein the codes for selecting the format of the PUCCH comprises: codes for selecting the format if the size of the ACK/NAK payload exceeds a threshold.

27. (Original)	The non-transitory computer-readable medium of claim 22, wherein the codes for spreading the modulation symbols comprises: codes for repeating, for a number of times, a block of the modulation symbols; and codes for applying a spreading code with length equal to the spreading factor to the repeated blocks of the modulation symbols.

28. (Previously Presented)	The non-transitory computer-readable medium of claim 22, further comprising: codes for performing Inverse Fast Fourier Transform (IFFT) after the DFT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468